          Case 1:19-cr-00850-JSR Document 42 Filed 03/12/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                          x
UNITED STATES OF AMERICA                                   :
                                                           :
                        – v. –                             :
                                                           :   Docket No. 19-cr-00850 (JSR)
PARKER H. PETIT and                                        :
WILLIAM TAYLOR,                                            :   NOTICE OF APPEARANCE
                                                           :
                               Defendants.                 :
                                                           :
                                                          x

TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

       PLEASE TAKE NOTICE that Amanda Tuminelli, an attorney with the law firm of Kobre

& Kim LLP and admitted to practice in this Court, hereby appears as co-counsel for Defendant

Parker H. Petit in the above-captioned action and requests that all subsequent papers be served at

the address indicated below.




Dated: New York, NY                          KOBRE & KIM LLP
       March 12, 2020
                                             By: /s/Amanda Tuminelli
                                             Amanda Tuminelli
                                             800 Third Avenue, 6th Floor
                                             New York, NY 10022
                                             212-488-1284 (Telephone)
                                             212-488-1220 (Fax number)
                                             Amanda.Tuminelli@kobrekim.com

                                             Attorneys for Parker H. Petit
